                         IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

 PHILIP HATTABAUGH, Individually and                       )
 on Behalf of All Others Similarly Situated,               )
                                                           )
           Plaintiff                                       )
                                                           )
 v.                                                        )   Civil Action No. 2:20-cv-801
                                                           )
 TMS INTERNATIONAL, LLC                                    )
                                                           )
           Defendant                                       )


               ORIGINAL COMPLAINT—CLASS AND COLLECTIVE ACTION


       COMES NOW Plaintiff Philip Hattabaugh (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through his attorney Josh Sanford of Sanford Law

Firm, PLLC, and for his Original Complaint—Class and Collective Action against

Defendant TMS International, LLC (“Defendant”), he does hereby state and allege as

follows:

                                 I. PRELIMINARY STATEMENTS

       1.        This is a hybrid class and collective action brought by Plaintiff, individually

and on behalf of other hourly employees employed by Defendant at any time within a

three-year period preceding the filing of this Complaint.

       2.        Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,

et seq. (“AMWA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest and costs, including a reasonable attorney’s fee as a result of

Defendant’s failure to pay Plaintiff and other salaried supervisors an overtime premium

for hours worked in excess of forty (40) hours per week.
                                              Page 1 of 15
                            Philip Hattabaugh, et al. v. TMS International, LLC
                               U.S.D.C. (W.D. Penn.) Case No. __________
                            Original Complaint—Class and Collective Action
       3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

as described, infra.

                            II.     JURISDICTION AND VENUE

       4.     The United States District Court for the Western District of Pennsylvania

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.     Plaintiff’s claims under the AMWA form part of the same case or controversy

and arise out of the same facts as the FLSA claims alleged in this Complaint.

       6.     Therefore, this Court has supplemental jurisdiction over Plaintiff’s AMWA

claims pursuant to 28 U.S.C. § 1367(a).

       7.     Defendant conducts business within the State of Pennsylvania and

maintains its global headquarters in Pittsburgh.

       8.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Pennsylvania has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Pennsylvania.

       9.     On information and belief, the payroll records and other documents related

to the payroll practices that Plaintiff challenges are located in this District.

                                     III.     THE PARTIES

       10.    Plaintiff is a citizen and resident of Sebastian County, Arkansas.

       11.    Defendant is a foreign limited liability company, registered to do business in

Pennsylvania.




                                            Page 2 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
       12.     Defendant’s registered agent for service is United Agent Group, Inc., at 609

SW 8th Street #600, Bentonville, Arkansas 72712.

       13.     Defendant maintains a website at https://www.tmsinternational.com/.

                              IV.     FACTUAL ALLEGATIONS

       14.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       15.     Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       16.     During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person.

       17.     Defendant contracts with steel companies to remove and process the slag,

including removing the steel from the slag and selling it back to the steel companies.

       18.     Within the past three (3) years preceding the filing of this Complaint,

Defendant continuously employed at least four employees, including Plaintiff.

       19.     At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and AMWA.

       20.     During part of the three (3) years prior to the filing of this lawsuit, Plaintiff

worked for Defendant as an hourly employee.




                                            Page 3 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
      21.      Specifically, Plaintiff worked for Defendant as an hourly pit operator from

around August of 2017 until May of 2020.

      22.      As a pit operator, Plaintiff was primarily responsible for removing slag from

beneath the furnace and hauling it away.

      23.      In addition to his hourly wage, Plaintiff received quarterly bonuses based on

production.

      24.      Upon information and belief, all or most hourly employees who worked on-

site receive production bonuses.

      25.      These production bonuses are nondiscretionary and are based on

performance.

      26.      Defendant directly hired Plaintiff and other hourly employees, controlled

their work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

      27.      Plaintiff and other hourly-paid workers regularly worked in excess of forty

(40) hours per week throughout their tenure with Defendant.

      28.      Defendant paid Plaintiff and other hourly-paid workers one-and-one-half

(1.5) times their base hourly rate for each hour they worked over forty (40) in a workweek.

      29.      However, Defendant did not include the bonuses that were paid to Plaintiff

and other hourly-paid workers in their regular rates when calculating their overtime pay.

      30.      Section 778.208 of Title 29 of the Code of Federal Regulations requires that

all forms of compensation, such as non-discretionary bonuses, “must be totaled in with

other earnings to determine the regular rate on which overtime pay must be based.”




                                           Page 4 of 15
                         Philip Hattabaugh, et al. v. TMS International, LLC
                            U.S.D.C. (W.D. Penn.) Case No. __________
                         Original Complaint—Class and Collective Action
        31.     Defendant violated the FLSA and AMWA by not including all forms of

compensation, such the non-discretionary bonuses of Plaintiff and other hourly-paid

workers, in their regular rate when calculating their overtime pay.

        32.     Defendant’s pay practices were the same for all hourly workers who

received bonuses.

        33.     Upon information and belief, the pay practices that violate the FLSA and

AMWA alleged herein were the same at all of Defendant’s facilities because the policy

was a centralized human resources policy implemented uniformly from the corporate

headquarters.

        34.     Plaintiff regularly worked between approximately fifteen and twenty hours

per week which went unrecorded and uncompensated.

        35.     Plaintiff clocked in for all hours worked, but Defendant regularly shaved his

hours to keep his hours at or around sixty hours per week.

        36.     Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other hourly employees violated the FLSA and AMWA.

                    V.       REPRESENTATIVE ACTION ALLEGATIONS

                                A.      FLSA § 216(b) Collective

        37.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

if fully set forth in this section.

        38.     Plaintiff brings his claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        39.     Plaintiff brings his FLSA claims on behalf of all hourly employees who

received production bonuses employed by Defendant at any time within the applicable

                                              Page 5 of 15
                            Philip Hattabaugh, et al. v. TMS International, LLC
                               U.S.D.C. (W.D. Penn.) Case No. __________
                            Original Complaint—Class and Collective Action
statute of limitations period, who were classified by Defendant as exempt from the

overtime requirements of the FLSA and who are entitled to payment of the following types

of damages:

       A.     Proper payment for all hours worked, including payment of a lawful overtime

premium for all hours worked for Defendant in excess of forty (40) hours in a workweek;

       B.     Liquidated damages; and

       C.     Attorneys’ fees and costs.

       40.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed

or will soon file his written Consent to Join this lawsuit.

       41.    The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Class and Collective Action was filed herein and continues

forward through the date of judgment pursuant to 29 U.S.C. § 255(a).

       42.    The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

       A.     They were classified by Defendant as nonexempt from the overtime

requirements of the FLSA;

       B.     They were paid an hourly wage;

       C.     They received production bonuses;

       D.     They worked over forty hours in at least one week during the relevant time

period; and

       E.     They were subject to Defendant’s common policy of denying lawful pay for

all hours worked, including overtime pay for hours worked over forty (40) per work week.




                                             Page 6 of 15
                           Philip Hattabaugh, et al. v. TMS International, LLC
                              U.S.D.C. (W.D. Penn.) Case No. __________
                           Original Complaint—Class and Collective Action
         43.   Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective but believes that the group exceeds fifty (50) persons.

         44.   Defendant can readily identify the members of the Section 16(b) Collective.

The names and physical and mailing addresses of the FLSA collective action plaintiffs

are available from Defendant, and a Court-approved Notice should be provided to the

FLSA collective action plaintiffs via first class mail, email and text message to their last

known physical and electronic mailing addresses and cell phone numbers as soon as

possible, together with other documents and information descriptive of Plaintiff’s FLSA

claim.

                                B.       AMWA Rule 23 Class

         45.   Plaintiff, individually and on behalf of all others similarly situated who were

employed by Defendant within the State of Arkansas, brings this claim for relief for

violation of the AMWA as a class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

         46.   Plaintiff proposes to represent the class of salaried Supervisors who

are/were employed by Defendant within the relevant time period within the State of

Arkansas.

         47.   Common questions of law and fact relate to all members of the proposed

class, such as whether Defendant paid the members of the proposed class for all hours

worked, including overtime in accordance with the AMWA.

         48.   Common questions of law and fact predominate over any questions

affecting only the individual named Plaintiff, and a class action is superior to other




                                            Page 7 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
available methods for fairly and efficiently adjudicating the claims of the members of the

proposed AMWA class.

          49.   The class members have no interest in individually controlling the

prosecution of separate actions because the policy of the AMWA provides a bright-line

rule for protecting all non-exempt employees as a class. To wit: “It is declared to be the

public policy of the State of Arkansas to establish minimum wages for workers in order to

safeguard their health, efficiency, and general well-being and to protect them as well as

their employers from the effects of serious and unfair competition resulting from wage

levels detrimental to their health, efficiency, and well-being.” Ark. Code Ann. § 11-4-202.

          50.   Plaintiff is unable to state the exact number of the potential members of the

AMWA class but believes that the class exceeds 40 persons. Therefore, the class is so

numerous that joinder of all members is impracticable.

          51.   At the time of the filing of this Complaint, neither Plaintiff nor Plaintiff’s

counsel knows of any litigation already begun by any members of the proposed class

concerning the allegations in this Complaint.

          52.   Concentrating the litigation in this forum is highly desirable because

Defendant is based in the Western District of Arkansas and because Plaintiff and all

proposed class members work or worked in Arkansas.

          53.   No difficulties are likely to be encountered in the management of this class

action.

          54.   The claims of Plaintiff are typical of the claims of the proposed class in that

Plaintiff worked as a salaried employee for Defendant and experienced the same

violations of the AMWA that all other class members suffered.

                                             Page 8 of 15
                           Philip Hattabaugh, et al. v. TMS International, LLC
                              U.S.D.C. (W.D. Penn.) Case No. __________
                           Original Complaint—Class and Collective Action
         55.   Plaintiff and his counsel will fairly and adequately protect the interests of the

class.

         56.   Plaintiff’s counsel is competent to litigate Rule 23 class actions and other

complex litigation matters, including wage and hour cases like this one, and to the extent,

if any, that they find that they are not, they are able and willing to associate additional

counsel.

         57.   Prosecution of separate actions by individual members of the proposed

class would create the risk of inconsistent or varying adjudications with respect to

individual members of the proposed class that would establish incompatible standards of

conduct for Defendant.

                             VI.     FIRST CLAIM FOR RELIEF

                         (Individual Claim for Violation of FLSA)

         58.   Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

         59.   29 U.S.C. § 207 requires employers to pay employees one and one-half

times the employee’s regular rate for all hours that the employee works in excess of forty

(40) per week.

         60.   Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.

         61.   Defendant violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including non-discretionary bonuses paid to Plaintiff in his regular rate

when calculating his overtime pay.

         62.   Defendant failed to pay Plaintiff for all hours worked.

                                            Page 9 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
       63.     Defendant failed to pay Plaintiff an overtime rate of one and one-half times

their regular rate for all hours worked in excess of forty hours per week.

       64.     Defendant’s conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       65.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred within the three (3) years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.

       66.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiffs are entitled to recover an award of liquidated damages in an amount equal to

the amount of unpaid minimum wage and unpaid overtime premium pay described above

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       67.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate

                           VII. SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for Violation of FLSA)

       68.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       69.     Plaintiff asserts this claim on behalf of all hourly workers employed by

Defendant to recover monetary damages owed by Defendant to Plaintiff and members of

the putative collective for all unpaid overtime compensation for all the hours they worked

in excess of forty (40) each week.
                                            Page 10 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
        70.   Plaintiff brings this action on behalf of himself and all other similarly situated

employees, former and present, who were and/or are affected by Defendants’ willful and

intentional violation of the FLSA.

        71.   29 U.S.C. § 207 requires employers to pay employees one-half times the

employee’s regular rate for all hours that the employee works in excess of forty (40) per

week.

        72.   Defendant failed to pay Plaintiff and those similarly situated one and one-

half times their regular rate for all hours worked over forty (40) hours per week, despite

their entitlement thereto.

        73.   Defendant violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including all forms of compensation, such as non-discretionary

bonuses paid to Plaintiffs and those similarly situated, in their regular rate when

calculating their overtime pay.

        74.   Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the proposed collective is properly defined as follows:

                  All hourly employees in the past three years who
                 earned a bonus in connection with work performed
                 in any week in which they worked over forty hours.

        75.   Defendant’s conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

        76.   By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all those similarly situated for, and Plaintiff and all those similarly situated seek,

unpaid overtime wages, liquidated damages, pre-judgment interest, civil penalties and

costs, including reasonable attorney’s fees as provided by the FLSA.

                                            Page 11 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
       77.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                            VIII. THIRD CLAIM FOR RELIEF
                      (Individual Claim for Violation of the AMWA)

       78.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       79.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated §§ 11-4-201, et seq.

       80.     At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

       81.     Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay

all employees pay one and one-half times regular wages for all hours worked over forty

hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

       82.     Defendant failed to pay Plaintiff for all hours worked.

       83.     Defendant failed to pay Plaintiff overtime wages for hours worked over forty

(40) in a given week as required under the AMWA, despite his entitlement thereto.

       84.     Defendant’s conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       85.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages, costs, and a reasonable attorney’s fee


                                            Page 12 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
provided by the AMWA for all violations which occurred within the three (3) years prior to

the filing of this Complaint, plus periods of equitable tolling.

       86.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          IX.   FOURTH CLAIM FOR RELIEF
                    (Class Action Claim for Violation of the AMWA)

       87.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       88.     Plaintiff, individually and on behalf of the proposed class, asserts this claim

for damages and declaratory relief pursuant to the AMWA, Arkansas Code Annotated §§

11-4-201, et seq.

       89.     At all relevant times, Defendant has been, and continues to be, an

“employer” of Plaintiff and the members of the proposed class within the meaning of the

AMWA, Arkansas Code Annotated § 11-4-203(4).

       90.     Defendant failed to pay Plaintiff and members of the proposed class all

overtime wages for hours worked over forty (40) in a given week as required under the

AMWA, despite their entitlement thereto.

       91.     Plaintiff proposes to represent the AMWA liability class of individuals defined

as follows:

                All Arkansas hourly employees in the past three years
               who earned a bonus in connection with work performed
                 in any week in which they worked over forty hours.

       92.     Defendant’s conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.
                                            Page 13 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
       93.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and the proposed class for monetary damages, liquidated damages, costs, and a

reasonable attorney’s fee provided by the AMWA for all violations which occurred within

the three (3) years prior to the filing of this Complaint, plus periods of equitable tolling.

       94.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and members of the proposed class as provided by the AMWA,

Plaintiff and members of the proposed class are entitled to an award of prejudgment

interest at the applicable legal rate.

                                X.       PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Philip Hattabaugh, individually and

on behalf of all others similarly situated, respectfully prays that Defendant be summoned

to appear and to answer herein and for the following relief:

       A.     That Defendant be required to account to Plaintiff, the collective and class

members, and the Court for all of the hours worked by Plaintiff and the collective and

class members and all monies paid to them;

       B.     A declaratory judgment that Defendant’s practices alleged herein violate the

Fair Labor Standards Act and attendant regulations;

       C.     A declaratory judgment that Defendant’s practices alleged herein violate the

Arkansas Minimum Wage Act and the related regulations;

       D.     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.     Judgment for damages for all unpaid regular and overtime compensation

under the Fair Labor Standards Act and attendant regulations;

                                            Page 14 of 15
                          Philip Hattabaugh, et al. v. TMS International, LLC
                             U.S.D.C. (W.D. Penn.) Case No. __________
                          Original Complaint—Class and Collective Action
       F.     Judgment for damages for all unpaid regular and overtime compensation

under the Arkansas Minimum Wage Act and the related regulations;

       G.     Judgment for liquidated damages pursuant to the Fair Labor Standards Act

and attendant regulations in an amount equal to all unpaid overtime compensation owed

to Plaintiff and members of the class and collective during the applicable statutory period;

       H.     Judgment for liquidated damages pursuant to the Arkansas Minimum Wage

Act and the relating regulations in an amount equal to all unpaid overtime compensation

owed to Plaintiff and members of the class and collective during the applicable statutory

period;

       I.     An order directing Defendant to pay Plaintiff and members of the collective

and class pre-judgment interest, reasonable attorney’s fees and all costs connected with

this action; and

       J.     Such other and further relief as this Court may deem necessary, just and

proper.

                                                               Respectfully submitted,

                                                               PHILIP HATTABAUGH, Individually
                                                               and on Behalf of All Others
                                                               Similarly Situated, PLAINTIFF

                                                               SANFORD LAW FIRM, PLLC
                                                               One Financial Center
                                                               650 South Shackleford, Suite 411
                                                               Little Rock, Arkansas 72211
                                                               Telephone: (501) 221-0088
                                                               Facsimile: (888) 787-2040

                                                               /s/ Josh Sanford________
                                                               Josh Sanford
                                                               Ark. Bar No. 2001037
                                                               josh@sanfordlawfirm.com
                                                               PHV Pending
                                           Page 15 of 15
                         Philip Hattabaugh, et al. v. TMS International, LLC
                            U.S.D.C. (W.D. Penn.) Case No. __________
                         Original Complaint—Class and Collective Action
